Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on June 6, 2022. Claims 1-3, 10, 48-50, 55-57 and 62-67  are currently pending. Claim 9 has been canceled, claims 1-3, 10, 49, 50, 56, 62-64  have been amended by Applicants’ amendment filed on 6/6/2022. No claims were canceled. 
In response to the restriction requirement July 23, 2021, Applicants’ election without  traverse of Group I, claims 1-3, 9, 10, 48-50, 55 and 56, drawn to a method of making a population of immune effector cells was previously acknowledged. 
Applicants’ election was made without traverse with respect to Groups II and III. However, Applicants’ election was made with traverse respect to Group IV.
Claim 57 has been  withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. 
 A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01 . The restriction requirement between Group I and Group IV  was previously made FINAL by the examiner.  Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on 7/23/2021. 

Therefore, claims 1-3, 10, 48-50, 55-56 and 62-67 are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2016/068683, filed December 27, 2016. Applicant’s claim for the benefit of a prior-filed parent provisional applications 62/271,695, filed on December 28, 2015 and 62/431,204 filed on December 7, 2016  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is December 28, 2015.
Response to arguments
Maintained  Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
Claim 62 remains rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of its recitation of “a flow-through centrifuge sold under the trademark CS5® (CellSaver 5+®)”. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe types of flow-through centrifuges and, accordingly, the identification/description is indefinite.
Furthermore, claim 62 is indefinite in its recitation of “a flow-through centrifuge sold under the trademark CS5® (CellSaver 5+®)”. The Specification does not define the phrase “a flow-through centrifuge sold under the trademark CS5® (CellSaver 5+®)” but discloses a magnetic device comprising magnetic elements that is used for selection of immune effector cells. (paragraphs [0032]; [0053]-[0054]) . Thus it is unclear whether the centrifuge sold under the trademark CS5® is used for magnetic separation to produce an output sample comprising immune effector cells that are suitable for expression of a CAR, centrifugation  or merely for washing steps . As such the metes and bounds of the claim are indefinite. 
Response to Applicants’ Arguments as they apply to rejection of claim 62 under 35 USC § 112, second paragraph
Applicants allege in relation to claim 62, that the claim  has been amended to recite “a flow-through centrifuge sold under the trademark CS5® (CellSaver 5+®)” which adopts language based on MPEP 608.0l(v), which states "Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible." Applicants’ arguments have been respectfully considered but have not been found persuasive
The MPEP 608.0l(v), cited by Applicants state:

    PNG
    media_image1.png
    638
    1257
    media_image1.png
    Greyscale

In the instant case, the descriptive name “the CellSaver 5+ instrument (Haemonetics)” is merely used to describe a washing step (see paragraphs [0023] [0838]; [0890]) or for density gradient centrifugation (paragraph [0010]). However, there is not description at all of  flow-through centrifuge sold under the trademark CS5®. Thus the metes and bounds of the claim remain indefinite. 
Claim Rejections - 35 USC § 102
The Specification does not provides a definition of the phrase “performing elutriation on the thawed sample”. Accordingly, the phrase is interpreted as “a process for separating particles based on their size, shape and density, using a stream of gas or liquid flowing in a direction usually opposite to the direction of sedimentation” (e.g, an enrichment step) (Elutriation – Wikipedia pp. 1-2; downloaded on 12/23/2021; of record).

Claims 1-3, 9, 48-50, 62 and 63 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019). The examiner notes that claim 62 was inadvertently no included in the rejection as evidenced by the fact that Morgan clearly discloses elutriation using a semiautomated flowthrough centrifuge as a closed system (paragraphs [0017], [0182]-[0183]).
Regarding claim 1, Morgan discloses scalable, flexible, reliable, and reproducible methods for manufacturing therapeutic immune effector cell compositions comprising CAR expressing cells (paragraphs [004][0054]), said methods comprising: harvesting peripheral blood mononuclear cells (PBMCs) from a subject and isolating a population of cells using a closed system process, wherein cells may be isolated from any suitable fresh or frozen sources, wherein the cells are autologous and from a subject that exhibits symptoms of cancer (paragraphs [0105],[0136],[0140],[0430]), wherein leukemia is a cancer that starts in in blood-forming tissue (paragraph [0408] of the published application), falling within the scope of claim 1 step a). Moreover, Morgan et al., teaches that harvesting or obtaining the population of cells comprises leukapheresis (paragraphs [0014][0181]). Note that Leukapheresis is used to extract white blood cells in their entirety or just certain types (such as T-cells lymphocytes which the body uses to activate the immune response). The harvested PBMCs and extracted T cells read on an input sample and output sample, respectively. In preferred embodiments, Morgan discloses that isolating the population of cells comprises sedimentation (paragraph [0015]) by using a FICOLL® or a PERCOLL® gradient or using a semiautomated flowthrough centrifuge (paragraphs [0016] -[0017]; [0170]). Morgan et al., describes that after PBMCs are isolated, they are subject to one or more wash steps, e.g., to remove the Ficoll (elutriated). In particular embodiments, Morgan states, “after cryopreservation, cells are thawed in a 37C water bath and washed in a suitable cell culture media or buffer…The thawed cells may be subsequently used, either for the manufacturing methods contemplated herein or for administration to a subject” (paragraph [0196]), wherein the manufacturing methods is subjected to density gradients, e.g, “methods for manufacturing T cells contemplated herein comprise a step of recovering the manufactured T cell compositions comprising harvesting and washing the expanded cells in using a semiautomated flowthrough centrifuge, e.g., the Cobe 2991 cell processor, the Cell Saver 5, the Baxter CytoMate, LOVO, or the like.” paragraph [0264]. (paragraphs [0092], [0105],[0181],[0182],[0196]), falling within the scope of Claim 1, steps b) and c). In preferred  embodiments, Morgan teaches that after isolation of PBMC, both cytotoxic and helper T lymphocytes can be sorted into naive, memory, and effector T cell subpopulations either before or after activation, expansion, and/or genetic modification (paragraph [0184]). Furthermore, Morgan discloses that “the isolated population of cells is seeded at a particular density to initiate cultures and T cells are activated and stimulated by contacting the cells with primary and costimulatory ligands. ….populations of cells comprising activated T cells are transduced with a viral vector encoding a CAR or engineered TCR and cultured to expand the T cells (paragraph,[0170]), falling within the scope of “the output sample is contacted with a nucleic acid encoding CAR).
Regarding claim 2, in  FIG. 14, Morgan illustrates the cellular composition of PBMCs from 18 donors from using FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). The resulting cell populations were characterized by FACS for CD45+ cells, T cells, CD4+ T cells, CD8+ T cells, B cells, NK cells, and monocytes and dendritic cells. The cell profiles were consistent among the 18 donors. (paragraph [0084]),  where the percentage of monocytes and DCs is at least 20%. Morgan states “The manufacturing consistently achieved an average of 6.75 (+/-1.5) population doubling levels in 10 days…. The purity of the culture was consistently >98% CD3 cells.” (paragraph [0441]) providing support for an output of T cells of at least 50%. 
Regarding claim 3, Morgan states in paragraphs [0182] and [0186], “Use of the Cell Saver 5 allows for closed system processing of PBMC starting material via Ficoll as well as final concentration and washing of the manufactured T cell compositions on one device. Use of the closed system simplifies manufacturing by minimizing the equipment needed for cGMP processing and results in consistent and reproducibly pure PBMC or final T cell compositions.” and “after PBMCs are isolated, they are subject to one or more wash steps, e.g., to remove the Ficoll….. In certain embodiments, cells may be washed one or more times before, during, or after, any number of the manufacturing steps contemplated herein. Washing may be performed in any suitable buffer or culture media, e.g., CliniMACS buffer supplemented with HABS or HSA, PlasmaLyte, TCGM, PBS, Ringer's solution, physiological saline, 0.9% NaCl, or another suitable solution that lacks calcium, magnesium, and most, if not all other, divalent cations, or any suitable culture media, or any suitable combination thereof.”, falling within the scope of performing one wash step on the thawed sample with a buffer comprising sodium chloride.
Regarding claim 48, Morgan states, “The T cell manufacturing methods contemplated herein simple and robust culture initiation and activation steps that contribute to a resulting T cell composition that is a superior therapeutic product” [0200], wherein the T cells read on the output sample. Furthermore, Morgan teaches the modular components of CAR, as recited in claim 48. 
Regarding claim 49, Morgan teaches activated T cells that transfection efficiency of T cells from PBMCs expressing anti-CD19 CAR expressing lentivirus by assaying for the CD3 maker (paragraph [0083]). 
Regarding claim 50, Morgan illustrates in Figure 14 the cellular composition of PBMCs from 18 donors from using FICOLL® isolation and washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics). The resulting cell populations were characterized by FACS for CD45+ cells, T cells, CD4+ T cells, CD8+ T cells, B cells, NK cells, and monocytes and dendritic cells.
Regarding claim 62, Morgan et al., teaches that washing performed on the Cell Saver.RTM. 5+ Autologous Blood Recovery System (Haemonetics).
Regarding claim 63, Morgan teaches cryopreserving, thawing and seeding the population of cells for transfection (paragraphs [0027]-[0028]). Furthermore, Morgan discloses that “the isolated population of cells is seeded at a particular density to initiate cultures and T cells are activated and stimulated by contacting the cells with primary and costimulatory ligands. ….populations of cells comprising activated T cells are transduced with a viral vector encoding a CAR or engineered TCR and cultured to expand the T cells (paragraph,[0170]), falling within the scope of “the output sample is contacted with a nucleic acid encoding CAR).
Thus by teaching all the claimed limitations, Morgan et al., anticipates the claimed invention.
Response to Applicants’ Arguments as they apply to rejection of claims 1-3, 9, 48-50, 62 and 63 under 35 USC § 102
At pages 11-13 of the remarks filed on 6/6/2022, Applicants essentially argue that: 1) “the instant application teaches, for example, using modified elutriation methods to improve collection of thawed immune effector cells which were previously frozen as input materials for the manufacturing of chimeric antigen receptor (CAR)-expressing cells”, 2) “Morgan does not teach performing elutriation on a thawed sample during the manufacturing of CAR-expressing cells. For example, Examples 1 and 2 of Morgan (the only two working examples in Morgan) do not disclose any elutriation step. In fact, in Examples 1 and 2 of Morgan, cells were isolated using a standard FICOLL process”, 3) “To the extent that Morgan makes a passing reference to using a counter-flow centrifugal elutriation device, this mention is purely prophetic and never in the context of a frozen and thawed material. For example, this mention of elutriation in paragraph [0182] of Morgan that is cited by the Office is in a subsection titled "PBMC isolation.", and 4)  “The above-quoted passage that "cells may be isolated from any suitable fresh or frozen sources" is general and prophetic in nature. Morgan does not apply this passage to cells that are to be subjected to elutriation in particular.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), Example 1 cited by applicants describes the negative effect that monocytes have in T cell activation and transduction efficiency. In particular, Example 1 teaches ranges of elutriation setting for separation of lymphocytes, e.g., T cells, from monocytes (e.g,  removes unwanted cells, e.g., monocytes and blasts), thereby resulting in an improved enrichment of desired immune effector cells suitable for CAR expression (paragraphs [0253]; Table 4). Additionally, Example 1 also teaches suboptimal growth of leukopak samples from patients starting with  47.1% of CD14+ monocytes after thawing (Patient F1) or starting with 55.5% of blast cells (CD19+ leukemic cells) (Patient P1). See Table 5. Furthermore, Example 2 cited by applicants  discloses 5 optimized elutriation setting for fractions F1-F5. Specifically, Example 2 teaches that after the introduction of thawed cells in the chamber, elutriation media was introduced into the chamber to provide the counter flow and to achieve the cell type separation, where Fraction 3 (F3) or a combination of Fraction 3 and 4 (F3+F4) contains the target lymphocytes population with the minimal amount of monocytes, granulocytes and other non-lymphocyte cells (paragraph [835]). In contrast with the optimized elutriation setting of the invention which “showed only 2% monocyte ‘contamination’ at Day 0, with a greatly improved T cell yield and recovery at the end of manufacturing (91% of harvested cells were T cells)” obtained from samples of healthy donor apheresis materials, the standard (Process B) protocol using the Ficoll step showed that Day 0 cells contained 44% monocytes (paragraph [0837]). The scope of claim 1 being examined merely requires : a) providing a frozen input sample comprising immune effector cells from a subject having leukemia, b) thawing the frozen input sample, c) performing elutriation on the thawed sample to produce an output sample comprising immune effector cells and collecting immune effector cells and contacting said output sample with a nucleic acid encoding a CAR. That much is taught by Morgan. As set forth in the paragraphs above, Morgan discloses harvesting peripheral blood mononuclear cells (PBMCs) from a subject and isolating a population of cells using a closed system process, wherein cells may be isolated from any suitable fresh or frozen sources of a cancer patient having leukemia and performing sedimentation (paragraph [0105]) by using a FICOLL® or a PERCOLL® gradient or using a semiautomated flowthrough centrifuge (“In certain embodiments, the sedimentation is performed using a semiautomated flowthrough centrifuge”[0017]). Thus, Morgan et al., describes that after PBMCs are isolated, they are subject to one or more wash steps, e.g., to remove the Ficoll (elutriated). Furthermore, Morgan states, “the isolated population of cells is seeded at a particular density to initiate cultures and T cells are activated and stimulated by contacting the cells with primary and costimulatory ligands. ….populations of cells comprising activated T cells are transduced with a viral vector encoding a CAR or engineered TCR and cultured to expand the T cells (paragraph,[0170]), falling within the scope of “the output sample is contacted with a nucleic acid encoding CAR”. In contrast to applicants’ allegations, the instant claims as written do not require patient input samples or out samples to contain any specific immune effector cells or to separate by elutriation lymphocytes from monocytes or blast. That is why applicants’ arguments are not persuasive as they recite limitations no present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite samples elutriation settings taught in the specification to separate monocytes from lymphocytes populations to improve T cell yield and recovery at the end of manufacturing. 
Regarding 3)  and 4), Morgan explicitly teaches using a process of separating cells (elutriation) by using a counter-flow centrifugal elutriation device including “the Cell Saver 5’ [which ] allows for closed system processing of PBMC starting material via Ficoll as well as final concentration and washing of the manufactured T cell compositions on one device” (paragraph [0182]). Morgan’s flowthrough centrifuge Cell Saver 5+ appears to be the same flow-through centrifuge cited in claim 62 of the instant invention. Morgan also teaches that cells may be isolated from any suitable fresh or frozen sources (paragraph [0105]).  Applicant is attempting to read each reference in a vacuum.  The fact that Morgan does not reduce to practice using a semiautomated flowthrough centrifuge  after thawing a frozen cancer sample from subject having leukemia does not undermine the rejection of record, nor does it somehow suggest that Morgan is not enabled for any disclosure therein.  Applicant has not articulated why Morgan isn’t actually enabled for performing elutriation on the thawed sample given the teachings therein, or why there would not be any expectation of success, that a practitioner performing elutriation on the thawed sample to collect immune effector cells, as suggested by Morgan would not be successful. The examiner chooses at this time not to interpret Applicant’s comments that enablement is directly linked to reduction to practice.  If that is the case, however, it is not fully clear whether the instant specification enables the claims in view of the prior since it likewise fails to demonstrate by reduction to practice of the claimed invention.  A review of the instant specification finds no working examples successfully reduced to practice of the claimed invention commensurate with the scope of the claim.  See Examples 1 and 2 of the Specification cited by Applicants for specific optimized elutriation settings for fractions F1-F5. Specifically, Example  2 evidences that Fraction 3 (F3) or a combination of Fraction 3 and 4 (F3+F4) contains the target lymphocytes population with the minimal amount of monocytes, granulocytes and other non-lymphocyte cells (paragraph [835]). Thus applicants’ arguments are not persuasive over the current scope of the claims.
                                   Claim Rejections - 35 USC § 103	Claims 1 and 10 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019) and further in view of  Wang et al., (J Immunother. 2012 November ; 35(9): 689–701).
With regard to instant claim 1, Morgan renders obvious the claimed methodology, as iterated above in the 102  rejection the content of which is incorporated herein, in its entirety.  Further, Morgan teaches that T cell manufacturing methods contemplated contribute to a resulting T cell composition that is a superior therapeutic product” [0200], wherein the T cells read on the output sample. Morgan staes, “the isolated population of cells is seeded at a particular density to initiate cultures and T cells are activated and stimulated by contacting the cells with primary and costimulatory ligands. ….populations of cells comprising activated T cells are transduced with a viral vector encoding a CAR or engineered TCR and cultured to expand the T cells (paragraph,[0170]), falling within the scope of “the output sample is contacted with a nucleic acid encoding CAR). Furthermore, Morgan states, “ after isolation of PBMC, both cytotoxic and helper T lymphocytes can be sorted into naive, memory, and effector T cell subpopulations either before or after activation, expansion, and/or genetic modification, using a closed system device” (paragraph [0184).
Regarding claim 10, Morgan does not explicitly characterize a percentage of output sample, e.g, CD4+ T cells, CD8+ T cells that is CAR+CD8+ central memory cells.
However, before the effective filing date of the claimed invention, Wang et al., discloses that ex vivo propagated virus-specific and chimeric antigen receptor (CAR) redirected anti-tumor CD8+ effector T cells derived from CD45RA−CD62L+ central memory (TCM) precursors which engraft long-term and reconstitute functional memory following adoptive transfer (abstract). Wang et al., teaches a closed system, immunomagnetic selection method to isolate CD8+ TCM from peripheral blood mononuclear cells (PBMC) where the average purity and yield of CD8+CD45RA−CD62L+ TCM obtained in full-scale qualification runs were 70% and 0.4% (of input PBMC), respectively (abstract). 
Therefore, a person of ordinary skill in the art, would have been motivated to combine the isolated CD8+ TCM from peripheral blood mononuclear of Wang together with the output sample comprising  CD8+ T cells of Morgan , because the resulting population of CAR CD8+ TCM would enable an ex vivo propagated virus-specific and chimeric antigen receptor (CAR) redirected anti-tumor CD8+ effector T cells with the benefit of long-term engraftment and reconstitution of functional memory following adoptive transfer. A skilled artisan would have had a reasonable expectation of success, as the claimed percentages were known to result from a closed system, immunomagnetic selection method able to isolate CD8+ TCM from PBMC and to be effective in adoptive immunotherapy. A person of ordinary skill would have been motivated to optimize the amount of CAR CD8+ TCM in order to advantageously reach optimal long-term engraftment and reconstitution of functional memory following adoptive transfer.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 10 under 35 USC § 103
At pages 13-15 of the remarks filed on 6/6/2022, Applicants essentially argue that: 1) “The skilled artisan following the teachings of Morgan or Wang would not have expected this method to adequately remove blast cells and enrich for T lymphocytes from a sample of a leukemia or lymphoma patient. However, the application as filed demonstrates successful enrichment for T lymphocytes using the method of claim 1.” 2) “the instant application teaches that "the standard elutriation protocol commonly used for isolating cells for engineering CAR expression largely fails to remove monocytes, granulocytes or any larger-sized cells from cryopreserved and thawed whole blood or apheresis materials." See specification, page 48, lines 17-20. Importantly, the instant application also teaches that "[w]hile elutriation can remove monocytes, it is not efficient in removing blast cells, since the blast cells have similar densities and sizes as T lymphocytes." See id, page 48, lines 22-23.” 3) “The importance of achieving sufficient enrichment is described in the specification as filed: "a high percentage of monocytes or B cell blasts in the sample that is subsequently bead stimulated, lentivirally transduced and expanded over several days in culture, acts to compromise T cell activation and expansion potential." See id, page 204, lines 27-29.”, 4) “More specifically, the instant application successfully demonstrates high T cell yield and recovery when a method of claim 1 is performed on diffuse large B cell lymphoma (DLBCL) patient leukapheresis materials, with T cells comprising 91. 9% of the harvested cells following elutriation of a DLBCL patient sample. See id, page 207, Table 8.”,  and 5) “Morgan does not demonstrate enrichment of T lymphocytes and concomitant depletion of B blast cells in a sample derived from a patient with leukemia or lymphoma.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2) , with respect to applicants' argument that, "skilled artisan following the teachings of Morgan or Wang would not have expected this method to adequately remove blast cells and enrich for T lymphocytes from a sample of a leukemia or lymphoma patient" is not found persuasive because it is noted that the features upon which applicant relies (e.g,  “While elutriation can remove monocytes, it is not efficient in removing blast cells, since the blast cells have similar densities and sizes as T lymphocytes” according to the instant specification at paragraph [0251] of the published application) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the ranges of elutriation setting for separation of lymphocytes, e.g., T cells, from monocytes taught in the specification. 
Regarding 3), the fact that paragraphs [0831]-[0832] state the following is not disputed. 

    PNG
    media_image2.png
    397
    729
    media_image2.png
    Greyscale

However no such limitation exists in the claims as written. Hence the argument is not persuasive as they argue limitations that are not present in the claims. 

    PNG
    media_image3.png
    167
    291
    media_image3.png
    Greyscale
Regarding 4), as in the case in Example 1 of separation efficiency of  T cells from monocytes in thawed apheresis samples from patients relative to with the standard (Process B) protocol, Example 2 and Table 8 disclose the process of separation efficiency of  diffuse large B cell lymphoma (DLBCL) patient leukapheresis materials. However no such limitation exists in the claims as written. Hence the argument is not persuasive as they argue limitations that are not present in the claims. 
Regarding 5), the instant claims do not require any enrichment of T lymphocytes and concomitant depletion of B blast cells in a sample derived from a patient with leukemia or lymphoma. This is why Morgan makes obvious the claimed invention. Applicants are reminded that US Patents are presumed valid (35 U.S.C. § 282) and that references are “presumed to be operable.” M.P.E.P. § 2121, part I. “[T]he burden is on applicant to provide facts rebutting the presumption of operability” once a rejection is made. Id. (emphasis added). Applicants have provided no facts that rebut the operability of Morgan; the mere fact that Morgan did not reduce his method to practice on a semiautomated flowthrough after thawing a frozen cancer sample from subject having leukemia is inadequate; the specification refers to the unpredictability of using the standard elutriation protocol commonly used for isolating cells for engineering CAR expression largely because it fails to remove monocytes, granulocytes or any larger-sized cells (paragraph [0251] of the published application), but it discusses no other tissue in this way. If applicants are correct that high T cell yield and recovery when a method is performed on diffuse large B cell lymphoma (DLBCL) patient leukapheresis materials are unpredictable, furthermore, that fact would weigh in favor of amending the independent claim to be as specific as possible about the claimed method so as to avoid an enablement rejection being raised against the claims. 
***
Claims 1 and 55-56 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019) and further in view of  Perez et al., (US. Pub. 2017/0136063) for the reasons of record as set forth at pages 16-17 of the non-final office action filed on 1/6/2022. 
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 55-56 under 35 USC § 103
At pages 15-15 of the remarks filed on 6/6/2022, Applicants essentially argue that “Perez relates to methods for delaying maturation or differentiation of T cells. Perez does not teach or suggest methods of isolating lymphocytes using elutriation of frozen and thawed samples, let alone enriching T lymphocytes relative to B blast cells from a sample collected from a patient with leukemia or lymphoma using such a method.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Applicant argues that Perez does not teach methods of isolating lymphocytes using elutriation of frozen and thawed samples, and provides no data directed to enriching T lymphocytes relative to B blast cells from a sample collected from a patient with leukemia or lymphoma.  This is not persuasive, over the scope of the pending claims.  Initially, it is noted that the rejection is a 103 rejection, not anticipatory, so therefore, it was never suggested that Perez discloses all of the claimed invention.  Further, the instant claims do not require any specific enriching T lymphocytes relative to B blast cells from a sample collected from a patient with leukemia or lymphoma using elutriation.
***
Claims 1 and 64-67 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al., (WO 2015/164745; of record IDS filed on 1/28/2019; Citations are from the National Stage U.S. Pub 2017/0051252. The National Stage is deemed an English language translation of the PCT; of record IDS filed on 01/28/2019) and further in view of Stroncek et al. (2014; Journal of Translational Medicine pp. 1-8) for the reasons already of record as set forth at pages 17-19 of the non-final office action filed on 1/6/2022. 
Response to Applicants’ Arguments as they apply to rejection of claims 1 and 64-67 under 35 USC § 103
At pages 15-17 of the remarks filed on 6/6/2022, Applicants essentially argue that “Stroncek relates to a method for enriching monocytes using elutriation and does not disclose enrichment of T lymphocytes and depletion of B blast cells from a sample of a patient with leukemia or lymphoma. One of ordinary skill in the art following the teachings of Morgan and Stroncek would not have arrived at a method of claim 1.” Applicants’ arguments have been respectfully considered but have not been found persuasive. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Stroncek et al.  explicitly teaches Elutriation of  PBMC concentrates into 5 fractions, wherein  almost all of the lymphocytes, platelets and red cells were found in fractions 1 and 2; in contrast, most of the monocytes, 88.6 ± 43.0%, and neutrophils, 74.8 ± 64.3%, were in fraction 5. One of ordinary skill in the art at the time of the invention to modify the method of Morgan et al. by employing the particular five fractions from elutriation disclosed by  Stroncek et al., combinations, flow rate and rotation speed recited in the claims with a reasonable expectation of success, given Stroncek et al.’s teaching that any appropriate combination of these routine steps may be employed and that, given an absence of unexpected results, the choice of such process parameters would have been routine. 
Conclusion
Claims  1-3, 10, 48-50, 55-56 and 62-67 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633